Citation Nr: 0119806	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
October 1963.

This matter arises from a May 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.  The veteran appealed the decision to the Board of 
Veterans' Appeals (Board).  In a July 1997 decision, the 
Board denied the veteran's claim, which he then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 1999, the Court vacated the Board's 
finding pursuant to a joint motion, and remanded the matter 
to the Board for readjudication.  The Board remanded the case 
to the RO for further development.  Having complied with the 
Remand request to the extent feasible, the RO returned the 
case to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran suffered from an adjustment disorder with 
anxiety during service, which ceased to exist after his 
separation from service in October 1963. 

2.  Currently diagnosed chronic psychiatric disabilities did 
not have their onset in military service nor are they 
otherwise related to such service.


CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred during 
military service.  38 U.S.C.A. §§ 1101, 1131 (West 1991), 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law has 
not been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided with notice on multiple 
occasions as to the evidence needed to substantiate his 
claim.  He was afforded a VA examination in November 2000, 
and the RO has made every effort to obtain all pertinent 
records referred to by the veteran.  There is no indication 
that there are any outstanding available medical records 
which are relevant to this appeal.  Thus, the Board finds 
that the duty to assist, as mandated by the Court, and the 
Veterans Claims Assistance Act, supra, has been met. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
provided for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

The veteran's service medical records are negative for any 
complaints, findings or diagnosis referable to any 
psychiatric problems.  He did report in July 1963, that he 
sought treatment from his private physician while on leave 
for headaches.  The impression was tension headaches.  His 
separation examination report of August 1963 reflected his 
specific denial of any history of depression or excessive 
worry.  He also denied having received medical treatment or 
consultation in the previous five years, and his psychiatric 
status on examination at separation was normal.  

The veteran's reserve service personnel records included a 
September 1965 letter from his private physician, which 
indicated that the veteran had sought treatment in October 
1963 for nervousness.  However, his physical examination was 
negative, and the veteran could not "pinpoint" what was 
bothering him.  He was discharged from treatment within a 
month.  He was treated again in February 1965, with the same 
symptoms, which were attributed to his upcoming marriage.  
Treatment for nervousness in May of 1965 was associated his 
need to be away for two weeks to pursue active duty training 
while his wife was pregnant.  In June 2000, the veteran 
submitted a statement that he was excused from meetings and 
active duty training effective July 1965. 

The veteran reported private medical treatment for his nerves 
from 1962 to 1970, and he stated that he began taking Librium 
in 1962.  However, medical evidence of record shows that the 
veteran was initially treated for nervousness in October 
1963, without reference to service, and there is no 
indication that the veteran was prescribed medication for his 
nerves prior to that date.  While the veteran has submitted a 
November 1994 statement from a pharmacist, which indicated he 
was aware of the veteran's "illness and treatment for 
nerves," and that he was having prescriptions filled 
beginning in the 1960's, the pharmacist did not identify the 
exact medication prescribed.  

In October 1994, the veteran submitted a statement from a 
private physician who treated the veteran from 1973 to 1986.  
This physician reported that he remembered the veteran and 
his history of panic and anxiety during service.  However, 
his own records were lost in a fire in 1977, and he could not 
document treatment.  Records obtained from the Social 
Security Administration (SSA), show that he reported to a 
physician in 1978 with a history of taking Librium for 10 
years, (which was discontinued), and in 1979 he reported to a 
physician that he was nervous.  In 1985 he was noted to be 
"extremely distressed" by a back strain that occurred at 
work, but there was no evidence of psychiatric evaluation.  

The veteran's SSA records, covering the period from 1973 to 
1999, and records from the veteran's former employer, 
covering the period from 1975 to 1991, include May 1986 
statements of mental health treatment from a social worker.  
One statement indicated that the veteran suffered from job-
related stress and should be moved to a less stressful 
position.  Another May 1986 treatment record from the same 
social worker revealed diagnoses of depression related to the 
veteran's sexual history.  The majority of the records 
pertained to the veteran's 1988 work-related back injury.  
The veteran was eventually retired in 1993 as medically 
disabled due to his 1988 back injury.  

The private medical records regarding mental health diagnoses 
and treatment show that in April 1991, the veteran was 
referred for evaluation and found to be suffering from a 
"combination of depression and a mild panic disorder."  The 
psychologist indicated that the conditions were directly 
related to the veteran's work injury, and he was recommended 
for counseling.  He was again referred for a psychiatric 
evaluation in December 1991, for symptoms of depression 
related to his back problems.  The diagnosis was major 
depression, single episode.  He was referred for individual 
therapy, but apparently failed to follow through.  He was 
evaluated again in 1992 by a psychiatrist who continued to 
treat him through 1997.  The veteran was diagnosed as having 
an adjustment disorder with depression, caused by the back 
injury of 1988.  A February 1993 evaluation by a psychologist 
again reflected a diagnosis of adjustment disorder with 
depressed mood, due to interruption of career and a chronic 
back disability diagnosis. 

The remaining mental health records cover the period December 
1992 through June 1999.  These show that the veteran carried 
a diagnosis of depression and was monitored by his treating 
psychiatrist.  The psychiatrist related the veteran's 
condition to the 1988 back injury.  The psychiatrist retired 
in May 1997, and his successor continued to treat the veteran 
for chronic dysthymia.

In November 1994, the veteran and his wife appeared for a 
hearing before the RO.  He testified that he had no problem 
with nervousness prior to service.  He further testified that 
he did not complain of nervousness during service because he 
was afraid of repercussions.  He reported that he began to 
take Librium in 1962, while on leave.  He stated that he 
changed jobs often after service and finally took a job with 
General Dynamics in the mid 1970's when he was medically 
stable.  He stayed there until 1993 when he was retired due 
to his back disability.  The veteran' wife testified that he 
took a lot of medication after service, although she did not 
recall what the medications were.  

The veteran and his wife also appeared for a hearing before 
the undersigned Board Member sitting in Providence, Rhode 
Island in May 1997.  The veteran essentially reiterated his 
testimony from the 1994 hearing.  He reported that he 
initially became stressed out during basic training, when he 
was sent to the firing range.  He stated that he was sent for 
a psychiatric evaluation in the winter of 1962 while 
stationed at Fort Dix.  The RO attempted to locate such 
records, but none was available.  Moreover, he testified 
earlier that he had not complained of nervous symptoms during 
service and had not sought treatment from service medical 
officers.  

In conjunction with the Court's remand, the veteran was 
afforded a VA psychiatric examination in November 2000.  The 
examiner noted that he reviewed the veteran's "voluminous 
claims file thoroughly," in his efforts to offer the 
requested opinion.  He recounted the veteran's medical and 
psychosocial history, noting that while the veteran was 
teased as a child because of his small stature, he did not 
report any pre-military psychiatric problems.  He stated that 
his emotional difficulties first began during basic training, 
when he was on the firing range and realized he might be 
serving under combat conditions.  He reported the onset of a 
number of anxiety-related symptoms, but stated that he did 
not tell anyone in the military.  He said he reported his 
difficulties to his mother, who took him to their family 
physician.  He thought the physician prescribed Librium or 
similar tranquilizer.  He stated that he was currently seeing 
a psychiatrist who had prescribed Paxil and Xanax.  The 
examiner also reviewed the veteran's occupational history and 
noted that the veteran was no longer employed and received 
SSA disability due to a back injury.  The veteran complained 
of anxiety over the "least thing," and said he often felt 
depressed.  

With respect to the veteran's report of symptoms during 
service, the psychiatrist found that it appeared that the 
veteran suffered from an adjustment disorder with anxiety at 
that time.  He stated that the stressor of being in the 
military, and all that it entailed, was associated with the 
onset of this disorder.  In addition, the veteran's name 
appeared mistakenly on a list of soldiers being sent to 
Vietnam, which caused him marked distress, in addition to the 
previously mentioned general stressors.  The examiner also 
found that the nervousness and worry and physical complaints 
were directly and causally related to the stressor of his 
service duties.  However, these symptoms abated upon 
separation from the military.  The examiner then stated that 
subsequent to that time, the veteran continued to experience 
anxiety reactions consistent with diagnoses of panic disorder 
as well as generalized anxiety disorder based upon his 
current report of symptoms.  The examiner also noted symptoms 
of depression, including mood difficulties, pervasive 
dysphoria, hypersomnia, and feelings of hopelessness.  She 
also saw evidence of features of a dependent personality 
disorder, as he needed his wife, and others to assume 
responsibility for many, and the most major, areas of his 
life.  

The examiner reported the following diagnoses: Axis I - 
Adjustment disorder with anxiety, in remission; panic 
disorder with agoraphobia; generalized anxiety disorder; 
major depressive disorder; and Axis II-dependent personality 
disorder.  The examiner offered her opinion that the 
veteran's current symptomatology was not likely attributable 
to his military service.  She noted that while the veteran 
did appear to manifest an adjustment reaction in response to 
the stressors of military service, by definition, that 
particular disorder became inactive when the stressor which 
precipitated it was removed.  For example, she noted that 
when the veteran left active duty, many of his somatic 
manifestations of anxiety, as well as specific anxiety about 
entering a combat situation, ceased to exist.  The examiner 
found that although the veteran clearly suffered from 
subsequent significant difficulty with anxiety disorder, his 
current diagnoses of generalized anxiety disorder, 
depression, and panic disorder were neither manifest, nor 
etiologically related to service.

Thus, in reviewing the above opinion, together with the 
extensive testimony and medical reports, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  In 
reaching this conclusion, the Board notes that the 
overwhelming medical evidence of record shows that the 
veteran's diagnosis of anxiety subsequent to service was 
related to life situations, and the recurrent diagnoses of 
depression from 1991 and thereafter, were found primarily to 
be related to his back injury in 1988 and to various 
circumstances of his life.  

While the veteran's former private physician, Dr. Permante, 
submitted an affidavit in October 1994 recommending that the 
veteran be granted service connection based upon his history, 
a referral from Dr. Tarro, and his own recollection of the 
facts and the treatment he provided the veteran, his opinion 
is not corroborated by other evidence of record.  
Importantly, this physician did not treat the veteran until 
1973, and his comments are based, in part, on a history given 
by the veteran of his psychiatric disability beginning in 
service.  This history is not corroborated by Dr. Tarro.  In 
a statement prepared in 1965, Dr. Tarro did not attribute the 
veteran's psychiatric symptoms to service.  Rather, he quite 
specifically noted that he first saw the veteran for 
nervousness on October 22, 1963.  At that time the veteran 
could not pin point what was bothering him.  In 1964, the 
veteran attributed his nervousness to his upcoming marriage, 
and in May of 1965, he attributed his nervousness to having 
to leave his pregnant wife for two weeks during his reserve 
service.  Dr. Permante's recollection of his conversation 
with Dr. Tarro many years previously may not be given the 
same weight as a statement from Dr. Tarro himself, which is 
more contemporaneous with the event in question.  In 
addition, while medical evidence of record reveals multiple 
psychiatric evaluations and alternate diagnoses of depression 
and anxiety, in no instance was the psychiatric condition 
related to service.   

Indeed, it was only the veteran and his mother who reported 
that the veteran suffered continued symptomatology that began 
during service.  The Board considered the statements from the 
veteran's mother that she had noticed that the veteran was 
nervous when he came home on leave from the service in early 
1962; that after an appointment with the family doctor, he 
was prescribed Librium for his nerves; and that he continued 
to see this doctor throughout his "entire stay in the Army 
and also for years after."  The Board does not dispute the 
statement, but notes that the date cited by the veteran's 
mother is in conflict with Dr. Tarro's statement indicating 
treatment for nerves beginning in October 1963.  
Notwithstanding that discrepancy, the Board still finds the 
statement credible, but not probative of whether the 
currently diagnosed condition had its onset in or is 
otherwise related to service.  The Board notes that although 
the veteran and his mother may report symptoms that he or she 
perceived to be manifestations of his currently diagnosed 
disability, the question of whether a diagnosed disability is 
related to service is one which requires medical expertise, 
which the veteran and his mother, as laypersons, do not have.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against entitlement to 
service connection for a psychiatric disorder, and the claim 
must be denied.    


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals


 

